Case 9:21-cv-80127-DMM Document 1-1 Entered on FLSD Docket 01/22/2021 Page 1 of 5
       Case
11/19/2020     9:21-cv-80127-DMM Document
                                      Service1-1
                                              ProjectEntered      on FLSD
                                                      Details - Volunteer      Docket
                                                                          Management     01/22/2021 Page 2 of 5
                                                                                     Software




  Osprey Point Golf Course



  Project Description:
  This is a high volume 27 hole golf facility that opened in 2010. The course is the first in Florida to receive Audubon
  Certified Classic Sanctuary status. Volunteers serve as course rangers, driving range attendants and bag drop
  attendants. Hours vary. Nights and weekends preferred. Osprey Point volunteers enjoy being outdoors, getting to
  know others with similar interests and reduced fees to play and practice golf.

          Minimum Age requirement: 16 with driver’s license. Golf Cart detailing is available to those without a driver’s
          license on a limited basis.
          Must enjoy serving guests and fellow staff members, possess a positive personality, be flexible in job
          assignments, be a team player.
          Some golf knowledge preferred but not required.
          Must be available at least 6 months per year to qualify


  **This site doesn't provide court ordered volunteer hours.


  Volunteers Needed:                                 Unlimited


  Project Meeting                                    Osprey Point Golf Course
  Location:
                                                     12551 Glades Road
                                                     Boca Raton, FL 33498

                                                         View Location Map

  Project Organizer:                                 Osprey Point Golf Course
                                                     ospreypointgc@pbcgov.org
                                                     561-482-2868


  Project Category:                                  Palm Beach County




                                        Apply to participate in this project                   Record



   < Back to Service Project Listing




https://www.cervistech.com/acts/webreg/spdetail.php?event_id=20&org_id=0164&event_category_id=&keyword=&sort=dateasc&zip=&zip_radius=&filt… 1/2
       Case
11/19/2020     9:21-cv-80127-DMM Document
                                      Service1-1
                                              ProjectEntered      on FLSD
                                                      Details - Volunteer      Docket
                                                                          Management     01/22/2021 Page 3 of 5
                                                                                     Software




  Park Ridge Golf Course



  Project Description:
  Park Ridge Golf Course is an 18 hole golf facility opened to the public in 2007 and has received engineering and
  environmental awards. We are a proud participate in the Audobon Cooperative Sanctuary Program for golf courses.
  Park Ridge Golf Course uses both volunteers and Palm Beach County employees partnering together with a clear
  vision of customer service and team concept.


  Minimum Age requirement:15-18 years old for junior golf volunteering. 18 and up for all other volunteer needs.

  **This site doesn't provide court ordered volunteer hours.



  Volunteers Needed:                                 Unlimited


  Project Meeting                                    Park Ridge Golf Course
  Location:
                                                     9191 Lantana Road
                                                     Lake Worth, Florida 33467

                                                         View Location Map

  Project Organizer:                                 Ken Smythe
                                                     ksmythe@pbcgov.org
                                                     561-629-8754


  Project Category:                                  Golf Courses




                                        Apply to participate in this project                   Record



   < Back to Service Project Listing




https://www.cervistech.com/acts/webreg/spdetail.php?event_id=22&org_id=0164&event_category_id=&keyword=&sort=dateasc&zip=&zip_radius=&filt… 1/1
       Case
11/19/2020     9:21-cv-80127-DMM Document
                                      Service1-1
                                              ProjectEntered      on FLSD
                                                      Details - Volunteer      Docket
                                                                          Management     01/22/2021 Page 4 of 5
                                                                                     Software




  Okeeheelee Golf Course



  Project Description:
  VOLUNTEERS NEEDED ASAP! SIGN UP TODAY!

  Okeeheelee Golf Course is a 27 hole golf facility that opened in 1995. Okeeheelee Golf Volunteers serve as course
  rangers, driving range attendants, Starters Assistants, tee times administrators, junior program assistants, and bag
  drop attendants. The golf course is open nights, weekends and holidays and these times will be scheduled as normal
  work shifts. Okeeheelee volunteers should be individuals that enjoy being outdoors and working with others who have
  similar interests. There is a generously reduced fee to play the golf course. The driving range and practice area are
  available at no cost to volunteers.

  Minimum Age requirement: 16 with driver’s license. Golf Cart detailing is available to those without a driver’s license
  on a limited basis. Junior Program assistants as young as 14 may be able to assist but will not be allowed drive any
  equipment.

  **This site doesn't provide court ordered volunteer hours.

  Volunteers Needed:                                 Unlimited


  Project Meeting                                    Okeeheelee Golf Course
  Location:
                                                     7715 Forest Hill Blvd
                                                     West Palm Beach, FL 33413

                                                         View Location Map

  Project Organizer:                                 Okeeheelee Golf Course
                                                     park-okeegolfvol@pbcgov.org
                                                     561-629-8799 / 561-964-4653


  Project Category:                                  Palm Beach County




                                        Apply to participate in this project                   Record



   < Back to Service Project Listing




https://www.cervistech.com/acts/webreg/spdetail.php?event_id=16&org_id=0164&event_category_id=&keyword=&sort=dateasc&zip=&zip_radius=&filt… 1/2
       Case
11/19/2020     9:21-cv-80127-DMM Document
                                      Service1-1
                                              ProjectEntered      on FLSD
                                                      Details - Volunteer      Docket
                                                                          Management     01/22/2021 Page 5 of 5
                                                                                     Software




  John Prince Golf Learning Center



  Project Description:
  John Prince Golf Learning Center is a 35 acre, state-of-the art, comprehensive golf learning and practice facility. John
  Prince Golf Learning Center volunteers serve as driving range attendants, starters, junior program assistants, office
  assistants, and maintenance assistants. The facility is open nights, weekends and holidays and these times will be
  scheduled as normal work shifts.

  John Prince Golf Learning Center volunteers should be individuals that enjoy being outdoors and working with others
  who have similar interests. Volunteers can utilize the driving range and practice area, when space is available, at no
  cost. There is also generously reduced fee to play other Palm Beach County Parks and Recreation operated golf
  courses during designated times.

  Minimum Age requirement: 17 with driver’s license.

  **This site doesn't provide court ordered volunteer hours.

  Volunteers Needed:                                 Unlimited


  Project Meeting                                    John Prince Golf Learning Center
  Location:
                                                     4754 South Congress Ave
                                                     Lake Worth, FL 33461

                                                         View Location Map

  Project Organizer:                                 Eric Rein
                                                     erein@pbcgov.org
                                                     561-629-8754


  Project Category:                                  Palm Beach County




                                        Apply to participate in this project                   Record



   < Back to Service Project Listing




https://www.cervistech.com/acts/webreg/spdetail.php?event_id=12&org_id=0164&event_category_id=&keyword=&sort=dateasc&zip=&zip_radius=&filt… 1/1
